        Case 3:20-cv-01312-AWT Document 78 Filed 04/09/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

FRIENDS OF ANIMALS, a non-profit
corporation;
                                          No. 3:20-cv-01312-AWT
and

LAST CHANCE FOR ANIMALS, a non-
profit corporation;

Plaintiffs,
                                          SUPPLEMENTAL REPLY
v.                                        MEMORANDUM OF POINTS AND
                                          AUTHORITIES IN SUPPORT OF
GINA RAIMONDO, in her official capacity   PLAINTIFFS’ MOTION FOR
as Secretary of Commerce;                 SUMMARY JUDGMENT AND IN
                                          OPPOSITION TO DEFENDANTS’
and                                       CROSS MOTIONS FOR SUMMARY
                                          JUDGMENT
NATIONAL MARINE FISHERIES
SERVICE, an agency within the United
States Department of Commerce;

Defendants,
                                          April 9, 2021
and

SEA RESEARCH FOUNDATION, INC.

Defendant-Intervenor
          Case 3:20-cv-01312-AWT Document 78 Filed 04/09/21 Page 2 of 5




       In their reply briefs, Defendants focus on a standing argument that they had collectively

devoted one sentence to in their opening briefs (and which neither raised as an affirmative

defense). See ECF 64-1 at 12-13. Plaintiffs disagree with Federal Defendants’ position that the

MMPA “does not permit a party to obtain judicial review under the MMPA unless that party

timely files a complaint.” ECF 70 at 3. Their view is prohibitively narrow and finds no support in

the statute or any other authority. Rather, Defendants’ interpretation is contrary to the provision’s

own language, which provides that “[a]ny applicant for a permit, or any party opposed to such

permit, may obtain judicial review of the terms and conditions of any permit . . . .” 16 U.S.C. §

1374(d)(6). Then, the following sentence provides that “[s]uch review . . . may be initiated by

filing a petition for review . . . within sixty days after the date on which such permit is issued or

denied.” Id. In the case at hand, “such review” was “initiated” within sixty days of the Permit

being issued when Friends of Animals filed the Complaint on September 3, 2020. The MMPA

requires nothing more. Had Congress wished to bar parties like Last Chance for Animals (LCA)

from joining a properly initiated lawsuit, it would have clarified that only “parties” that file suit

within sixty days of a permit being issued may maintain a suit. The absence of such language

means that Defendants’ challenge to LCA’s standing fails because it contravenes the MMPA.

       Defendants’ argument is also inconsistent with positions they have taken in this litigation.

Mystic moved to intervene in this case more than sixty days after the Permit was issued, and

Federal Defendants did not object to Mystic’s intervention. See ECF 33. The MMPA makes no

distinction between an “applicant for a permit” and a “party opposed to such permit.” See 16

U.S.C. § 1374(d)(6). Just as Mystic could intervene in an existing lawsuit to defend the Permit

more than sixty days after it was issued, so could LCA join the lawsuit to challenge it. Notably,

as Mystic concedes, the sixty-day provision does not apply to NEPA claims. See ECF 71 at 2-3.



                                                   1
           Case 3:20-cv-01312-AWT Document 78 Filed 04/09/21 Page 3 of 5




        After not raising the statute of limitations in its initial brief, see ECF 62-4, Mystic argued

in its reply brief that the Amended Complaint should not relate back. See ECF 71 at 1. The only

authority Mystic cites for this argument is a district court case from New Jersey. See id. But that

case is inapplicable as it differs significantly from this case. Here, Plaintiffs amended the

complaint as a matter of right. In the case cited by Mystic, the plaintiffs required leave to file a

third amended complaint to add a defendant to cure deficiencies nearly four years later. Wellness

Publ’g v. Barefoot, No. 02-3773 (JAP), 2008 U.S. Dist. LEXIS 1514, at *11, *26-27 (D.N.J. Jan.

8, 2008).1 Moreover, in that case, when the initial complaint was filed, the plaintiffs had not

registered the copyright, meaning the court could not have had subject matter jurisdiction over

the plaintiffs’ copyright infringement claims based on the facts existing at the time. Id. at *26-27.

In contrast, here the facts of Katherine Logan’s declaration were the “facts existing” when the

initial Complaint was filed. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 569 n.4 (1992).

        Mystic’s argument that “the Court did not obtain subject matter jurisdiction” when the

Complaint was filed, ECF 71 at 1, is not only wrong, see ECF 68 at 7-9, but irrelevant. Mystic

fails to recognize that Plaintiffs filed the Amended Complaint as a matter of course. See Fed. R.

Civ. P. 15(a)(1)(B). “[W]here, as here, a plaintiff amends its complaint as of right, the Civil

Rules operate mechanically, and the judge’s authority over the case is not brought to bear. . . .

[and] the absence of federal subject matter jurisdiction in the original complaint will pose no

obstacle to the consideration of an amended complaint.” ConnectU LLC v. Zuckerberg, 522 F.3d

82, 96 (1st Cir. 2008). This case cannot be analogized to cases that required leave to amend:

     Where leave of the court is required, the rule that a court must examine the existence of
     subject matter jurisdiction as of the time of the filing of the original complaint is
     applicable because the court is asked to exercise discretion to grant or deny leave to

1
 The case cited by Wellness Publishing is not analogous because there the plaintiff’s premature challenge of agency
action was “improper,” and its amended complaint added a new claim, see Kreider Dairy Farms, Inc. v. Glickman,
190 F.3d 113, 121 (3d Cir. 1999), which requires a stricter analysis than adding a plaintiff. See supra at 3.

                                                         2
         Case 3:20-cv-01312-AWT Document 78 Filed 04/09/21 Page 4 of 5




    amend, the exercise of which necessarily implicates whether the court has such authority,
    which would be lacking absent subject matter jurisdiction. Where the plaintiff may amend
    as of a matter of course, however, no examination of judicial authority is implicated
    because such amendment is permitted to take place without judicial scrutiny.

Am. Chars. for Reason. Fundr. Regul., Inc. v. Shiffrin, 46 F. Supp. 2d 143, 154 (D. Conn. 1999).

       Mystic also fails to recognize that this case cannot be analogized to cases where plaintiffs

sought to “aid jurisdiction” after jurisdiction was challenged. See id. Federal Defendants neither

filed a motion to dismiss nor challenged standing in their preliminary injunction brief. See ECF

23. Thus, “the amended complaint became the operative pleading by operation of law before any

jurisdictional challenge was mounted.” ConnectU LLC, 522 F.3d at 95 (emphasis in original).

       Even if the relation back doctrine is applicable, Defendants have cited no relevant

authority that the Amended Complaint should not relate back. Where “no new cause of action is

alleged . . . [the Second Circuit] liberally grants relation back under Rule 15(c).” Stevelman v.

Alias Research, Inc., 174 F.3d 79, 87 (2d Cir. 1999). In fact, courts in the Second Circuit allow

the addition of plaintiffs even after the statute of limitations has run. See Perkins v. S. New Eng.

Tel. Co., No. 3:07-cv-967 (JCH), 2009 U.S. Dist. LEXIS 103833, at *12-14 (D. Conn. Nov. 4,

2009); Fed. R. Civ. P. 15(c) Advisory Comm.’s Note to 1966 Amendment (relation back when

changing plaintiffs “is generally easier” than when changing defendants). In the most factually

analogous case that Plaintiffs have found, a court allowed the substitution of a new plaintiff after

the statute of limitations had run and found it “unnecessary to determine whether [the original

plaintiff] had standing,” as the amended complaint “now controls,” and the defendant was not

prejudiced by an amendment as a matter of course when the factual allegations did not change.

Blue Marine Shipping SA de CV v. Gulmar Offshore Middle E., LLC, No. 3:09cv555/MCR/MD,

2010 U.S. Dist. LEXIS 49287, at *22, *27 (N.D. Fla., April 26, 2010). For these reasons and as

discussed previously, Defendants’ standing arguments should be rejected. See ECF 68 at 3-11.

                                                  3
Case 3:20-cv-01312-AWT Document 78 Filed 04/09/21 Page 5 of 5




                           Respectfully submitted,

                           /s/ Stephen R. Hernick
                           Stephen R. Hernick (phv10846)
                           Friends of Animals, Wildlife Law Program
                           7500 E. Arapahoe Rd., Suite 385
                           Centennial, CO 80112
                           Tel: 720-749-7791
                           Fax: 888-236-3303
                           SHernick@friendsofanimals.org

                           Jessica Rubin (Bar No. ct13768)
                           Director of Legal Practice and Animal Law Clinic
                           University of Connecticut School of Law
                           55 Elizabeth Street
                           Hartford, CT 06105
                           Tel: (860) 570-5209
                           Fax: (860) 570-5366
                           Jessica.rubin@uconn.edu

                           Attorneys for Plaintiff Friends of Animals

                           /s/ David A. Ball
                           David A. Ball (Bar No. ct10154)
                           Cohen and Wolf, P.C.
                           1115 Broad Street
                           Bridgeport, CT 06604
                           Tel: (203) 337-4134
                           Fax: (203) 337-5534
                           dball@cohenandwolf.com

                           Attorney for Plaintiff Last Chance for Animals




                              4
